      Case 5:11-cv-00360-OLG-JES-XR Document 1614 Filed 02/06/19 Page 1 of 7



                  IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION


 SHANNON PEREZ, et al.,

         Plaintiffs,
                                                        CIVIL ACTION NO.
 v.                                                     SA-11-CA-360-OLG-JES-XR
                                                        [Lead case]
 STATE OF TEXAS, et al.,

         Defendants.


                   Defendants’ Unopposed Motion to Withdraw
                           Scott A. Keller as Counsel

         Defendants the State of Texas, Greg Abbott, in his official capacity as Governor, and

Rolando B. Pablos, in his official capacity as Secretary of State, move to withdraw Scott A. Keller

as counsel in in this matter pursuant to Local Rule AT-3. In support of this motion, Defendants

state the following.

         1.     Scott A. Keller is currently designated as a counsel of record for Defendants.

         2.     Mr. Keller is no longer employed by the Office of the Attorney General.

         3.     Defendants will continue to be represented by lead counsel Patrick K. Sweeten

along with co-counsel listed below.

         4.     This withdrawal will not delay any proceedings.

         5.     For the reasons stated above, Defendants respectfully request that the Court grant

this motion to withdraw Scott A. Keller as counsel for Defendants and remove Mr. Keller from all

further electronic notifications regarding this case.
   Case 5:11-cv-00360-OLG-JES-XR Document 1614 Filed 02/06/19 Page 2 of 7




Date: February 6, 2019              Respectfully submitted.

 Ken Paxton                         /s/ Kyle D. Hawkins__
 Attorney General of Texas          Kyle D. Hawkins
                                    Solicitor General
 Jeffrey C. Mateer                  Texas State Bar No. 24094710
 First Assistant Attorney General
                                    Patrick K. Sweeten
 Brantley D. Starr                  Senior Counsel for Civil Litigation
 Deputy First Assistant
  Attorney General                  Matthew H. Frederick
                                    Deputy Solicitor General
 Darren L. McCarty
 Deputy Attorney General            Todd Lawrence Disher
  for Litigation                    Special Counsel for Civil Litigation


                                    Office of the Texas Attorney General
                                    P.O. Box 12548 (MC 059)
                                    Austin, Texas 78711-2548
                                    Tel.: (512) 936-6407
                                    Fax: (512) 474-2697

                                    Counsel for Defendants




                                       2
   Case 5:11-cv-00360-OLG-JES-XR Document 1614 Filed 02/06/19 Page 3 of 7



                              Certificate of Conference

        Pursuant to Local Rule CV-7(i), I hereby certify that I conferred with counsel for
Plaintiffs via e-mail on February 6, 2019, regarding the relief sought in this Motion. There was no
opposition to the requested relief.


                                                     /s/ Kyle D. Hawkins__
                                                     Kyle D. Hawkins




                                                 3
   Case 5:11-cv-00360-OLG-JES-XR Document 1614 Filed 02/06/19 Page 4 of 7




                                  Certificate of Service

       I hereby certify that a true and correct copy of this filing was sent on February 6, 2019 via the
Court’s electronic notification system and/or email to the following counsel of record:

 DAVID RICHARDS                                         GERALD H. GOLDSTEIN
 Richards, Rodriguez & Skeith LLP                       DONALD H. FLANARY, III
 816 Congress Avenue, Suite 1200                        Goldstein, Goldstein and Hilley
 Austin, TX 78701                                       310 S. St. Mary’s Street
 512-476-0005                                           San Antonio, TX 78205-4605
 davidr@rrsfirm.com                                     210-226-1463/210-226-8367 (facsimile)
                                                        ggandh@aol.com
 RICHARD E. GRAY, III                                   donflanary@hotmail.com
 Gray & Becker, P.C.
 900 West Avenue, Suite 300                             PAUL M. SMITH, MICHAEL B.
 Austin, TX 78701                                       DESANCTIS, JESSICA RING AMUNSON
 512-482-0061/512-482-0924 (facsimile)                  Jenner & Block LLP
 Rick.gray@graybecker.com                               1099 New York Ave., NW
 ATTORNEYS FOR PLAINTIFFS PEREZ,                        Washington, D.C. 20001
 TAMEZ, HALL, ORTIZ, SALINAS,                           202-639-6000
 DEBOSE, and RODRIGUEZ                                  jamunson@jenner.com

 JOSE GARZA                                             J. GERALD HEBERT
 Law Office of Jose Garza                               191 Somervelle Street, # 405
 7414 Robin Rest Dr.                                    Alexandria, VA 22304
 San Antonio, Texas 78209                               703-628-4673
 210-392-2856                                           hebert@voterlaw.com
 garzpalm@aol.com
                                                        JESSE GAINES
 MARK W. KIEHNE                                         P.O. Box 50093
 RICARDO G. CEDILLO                                     Fort Worth, TX 76105
 Davis, Cedillo & Mendoza                               817-714-9988
 McCombs Plaza                                          gainesjesse@ymail.com
 755 Mulberry Ave., Ste. 500                            ATTORNEYS FOR PLAINTIFFS
 San Antonio, TX 78212                                  QUESADA, MUNOZ, VEASEY,
 210-822-6666/210-822-1151 (facsimile)                  HAMILTON, KING and JENKINS
 mkiehne@lawdcm.com
 rcedillo@lawdcm.com                                    LUIS ROBERTO VERA, JR.
                                                        Law Offices of Luis Roberto Vera, Jr.
 JOAQUIN G. AVILA                                       1325 Riverview Towers
 P.O. Box 33687                                         San Antonio, Texas 78205-2260
 Seattle, WA 98133                                      210-225-3300
 206-724-3731/206-398-4261 (facsimile)                  lrvlaw@sbcglobal.net

                                                   4
  Case 5:11-cv-00360-OLG-JES-XR Document 1614 Filed 02/06/19 Page 5 of 7



jgavotingrights@gmail.com
ATTORNEYS FOR MEXICAN AMERICAN
LEGISLATIVE CAUCUS

NINA PERALES                                GEORGE JOSEPH KORBEL
MARISA BONO                                 Texas Rio Grande Legal Aid, Inc.
Mexican American Legal Defense              1111 North Main
and Education Fund                          San Antonio, TX 78213
110 Broadway, Suite 300                     210-212-3600
San Antonio, TX 78205                       korbellaw@hotmail.com
210-224-5476/210-224-5382 (facsimile)       ATTORNEYS FOR INTERVENOR-
nperales@maldef.org                         PLAINTIFF LEAGUE OF UNITED
mbono@maldef.org                            LATIN AMERICAN CITIZENS

MARK ANTHONY SANCHEZ                        ROLANDO L. RIOS
ROBERT W. WILSON                            Law Offices of Rolando L. Rios
Gale, Wilson & Sanchez, PLLC                115 E Travis Street, Suite 1645
115 East Travis Street, Ste. 1900           San Antonio, TX 78205
San Antonio, TX 78205                       210-222-2102
210-222-8899/210-222-9526 (facsimile)       rrios@rolandorioslaw.com
masanchez@gws-law.com                       ATTORNEY FOR INTERVENOR-
rwwilson@gws-law.com                        PLAINTIFF HENRY CUELLAR
ATTORNEYS FOR TEXAS LATINO
REDISTRICTING TASK FORCE,                   GARY L. BLEDSOE
CARDENAS, JIMENEZ, MENENDEZ,                Law Office of Gary L. Bledsoe
TOMACITA AND JOSE OLIVARES,                 316 W. 12th Street, Ste. 307
ALEJANDRO AND REBECCA ORTIZ                 Austin, TX 78701
                                            512-322-9992/512-322-0840 (facsimile)
                                            garybledsoe@sbcglobal.net
MAX RENEA HICKS                             ATTORNEY FOR INTERVENOR-
Law Office of Max Renea Hicks               PLAINTIFFS TEXAS STATE
101 West Sixth Street Suite 504             CONFERENCE OF NAACP
Austin, TX 78701                            BRANCHES, TEXAS LEGISLATIVE
512-480-8231/512/480-9105 (facsimile)       BLACK CAUCUS, EDDIE BERNICE
rhicks@renea-hicks.com                      JOHNSON, SHEILA JACKSON-LEE,
ATTORNEY FOR PLAINTIFFS CITY OF             ALEXANDER GREEN, HOWARD
AUSTIN, TRAVIS COUNTY, ALEX                 JEFFERSON, BILL LAWSON, and
SERNA, BEATRICE SALOMA, BETTY F.            JUANITA WALLACE
LOPEZ, CONSTABLE BRUCE ELFANT,
DAVID GONZALEZ, EDDIE RODRIGUEZ, VICTOR L. GOODE
MILTON GERARD WASHINGTON, and         Asst. Gen. Counsel, NAACP
SANDRA SERNA                          4805 Mt. Hope Drive
                                      Baltimore, MD 21215-5120
STEPHEN E. MCCONNICO                  410-580-5120/410-358-9359 (facsimile)

                                        5
  Case 5:11-cv-00360-OLG-JES-XR Document 1614 Filed 02/06/19 Page 6 of 7



SAM JOHNSON                                   vgoode@naacpnet.org
S. ABRAHAM KUCZAJ, III                        ATTORNEY FOR TEXAS STATE
Scott, Douglass & McConnico                   CONFERENCE OF NAACP BRANCHES
One American Center
600 Congress Ave., 15th Floor                 ROBERT NOTZON
Austin, TX 78701                              1507 Nueces Street
512-495-6300/512-474-0731 (facsimile)         Austin, TX 78701
smcconnico@scottdoug.com                      512-474-7563/512-474-9489 (facsimile)
sjohnson@scottdoug.com                        robert@notzonlaw.com
akuczaj@scottdoug.com
ATTORNEYS FOR PLAINTIFFS CITY OF              ALLISON JEAN RIGGS
AUSTIN, TRAVIS COUNTY, ALEX                   ANITA SUE EARLS
SERNA, BALAKUMAR PANDIAN,                     Southern Coalition for Social Justice
BEATRICE SALOMA, BETTY F. LOPEZ,              1415 West Highway 54, Ste. 101
CONSTABLE BRUCE ELFANT, DAVID                 Durham, NC 27707
GONZALEZ, EDDIE RODRIGUEZ, ELIZA              919-323-3380/919-323-3942 (facsimile)
ALVARADO, JOSEY MARTINEZ,                     allison@southerncoalition.org
JUANITA VALDEZ-COX, LIONOR                    anita@southerncoalition.org
SOROLA-POHLMAN, MILTON GERARD                 ATTORNEYS FOR TEXAS STATE
WASHINGTON, NINA JO BAKER,                    CONFERENCE OF NAACP
and SANDRA SERNA                              BRANCHES, EARLS, LAWSON,
                                              WALLACE, and JEFFERSON

Karen M. Kennard                              DONNA GARCIA DAVIDSON
2803 Clearview Drive                          PO Box 12131
Austin, TX 78703                              Austin, TX 78711
(512) 974-2177/512-974-2894 (facsimile)       512-775-7625/877-200-6001 (facsimile)
karen.kennard@ci.austin.tx.us                 donna@dgdlawfirm.com
ATTORNEY FOR PLAINTIFF                        ATTY FOR DEFENDANT STEVE
CITY OF AUSTIN                                MUNISTERI

DAVID ESCAMILLA                               CHAD W. DUNN
Travis County Asst. Attorney                  K. SCOTT BRAZIL
P.O. Box 1748                                 Brazil & Dunn
Austin, TX 78767                              4201 FM 1960 West, Suite 530
(512) 854-9416                                Houston, TX 77068
david.escamilla@co.travis.tx.us               281-580-6310/281-580-6362 (facsimile)
ATTORNEY FOR PLAINTIFF                        chad@brazilanddunn.com
TRAVIS COUNTY                                 scott@brazilanddunn.com
                                              ATTORNEYS FOR INTERVENOR-
JOHN GORE                                     DEFS TEXAS DEMOCRATIC PARTY
TIMOTHY F. MELLETT                            and BOYD RICHIE
DANIEL J. FREEMAN
JAYE ALLISON SITTON

                                          6
  Case 5:11-cv-00360-OLG-JES-XR Document 1614 Filed 02/06/19 Page 7 of 7



Daniel.Freeman@usdoj.gov
Jaye.Sitton@usdoj.gov
U.S. Department of Justice
Civil Rights Division, Voting Rights
Room 7254 NWB
950 Pennsylvania Avenue, N.W.
Washington, D.C. 20530
 (202) 305-4355; (202) 305-4143
ATTORNEYS FOR THE
UNITED STATES
       :



                                           /s/ Kyle D. Hawkins__
                                           Kyle D. Hawkins




                                       7
